HILL, Justice,
dissenting, with whom GOLDEN, J., joins.
[¶ 36] I respectfully dissent because I do not agree that the record on appeal contains clear and convincing evidence that mandates the termination of CL’s parental rights to her three children (DD born 2/15/93; AD *1111born 2/9/94; KD born 1/13/97). I reach this conclusion in the light of our many decisions that hold the termination of parental rights is a matter over which we exercise “strict scrutiny” and that the applicable evidentiary standard is clear' and convincing evidence. I also take into account the circumstance that we apply our traditional principles of eviden-tiary review (i.e., “... examine the evidence in the light most favorable to the party prevailing below, assuming all favorable evidence to be true while discounting conflicting evidence presented by the unsuccessful party.”). See, e.g., In re ANO, 2006 WY 74, ¶ 7, 136 P.3d 797, 799-800 (Wyo.2006).
[¶ 37] By order entered on June 28, 2005, the district court found that the children at issue had been adjudicated neglected and that they had been in foster care for more that fifteen of the most recent twenty-two months. However, it also found that there was not clear and convincing evidence to support termination of CL’s parental rights, there was not clear and convincing evidence that returning the children to CL would seriously jeopardize the three children’s health and safety, and there was not sufficient evidence that CL was unfit to have the custody and control of her three children.
[¶ 38] The district court also directed DFS to “continue to make efforts to rehabilitate ... for no longer than six months.” CL was ordered to comply with the following requirements:
1. The kids will remain in the custody and care of the State of Wyoming, Department of Family Services until further ordered.
2. [CL] will comply with every request and or demand of the Department of Family Services and her ease worker, Katrina Price.
3. [CL] will immediately contact the Department of Family Services to create a new case plan for reunification.
4. [CL] will maintain full-time employment.
5. [CL] will abstain from using drugs or alcohol.
6. [CL] will maintain appropriate healthcare for the three minor children.
7. [CL] will maintain a safe and appropriate home and keep current with all past due and future rent. [CL] will have NO pets or animals of any kind at her home.
8. [CL] will continue her weekly individualized counseling sessions at Peak Wellness Center with Brenda Kofford or any other counselor as deemed necessary.
9. [CL] will continue with visitation as arranged by the Department of Family Services and will be on time to all scheduled visits. If [CL] cannot attend a visitation because of transportation problems, she will notify the Department of Family Services immediately to arrange an alternate visitation.
10. [CL] will keep current with any future child support payments and she will make arrangements with Child Support Enforcement to pay back any outstanding arrearages.
[¶ 39] A Case Plan was formulated and it is appended to Yol. IV of the record on appeal (and accurately summarized at pp. 4-5 of the published opinion). The district court conducted a hearing on November 1, 2005, to take evidence concerning CL’s progress during the preceding six months. I have read that transcript from cover to cover (188 pages). Although CL did not comply 100% with the directives of the district court and the supervising DFS case worker, even the district court conceded that CL’s efforts were “to a large extent ... successful.” Examination of that transcript leaves me with the impression that CL did about as well at complying with the district court’s and DFS’s directives as any person could have been expected to do. The following items are undisputed in the record. (1) CL is at once required to maintain full-time employment, and faulted that she will not be at home enough because she works full-time or more. (2) She is faulted for losing a part-time job at A & W, although she lost that job because she left work so as not to miss a visitation that was set on a new schedule. (3) She is faulted for going to her therapist only twice a month, even though her therapist testified that in her professional judgment CL had progressed so far that she required only every-other-week sessions (and also, thus, to *1112avoid over dependence on the therapist). CL’s home is characterized as being a “threat to her children’s health and safety,” and CL is characterized as “unfit” because she did not reach her goals 100%. However, I do not see any evidence to support those conclusions, much less clear and convincing evidence. The only evidence to support those conclusions is the minor failings detailed in the district court’s decision letter.
[¶ 40] I also perceive that DFS took the position in this case that if the district court were to decide to return the children to their mother’s custody and control, then DFS should “not be involved with this family any further ...
... Because when the children were returned to the home for a very short period of time [in 2003], they had to be removed. And I can foresee — to make an educated guess, that could happen. And I am just not sure that it would be better for them at all to be removed again. They would almost be better off just to stay in the family and fend for themselves.
And it is my opinion, that — you know, if we’re going to wait for children to grow up enough to put them back in the home and fend for themselves, then family services needs to be taken out of it. Because it is just too detrimental for them to be taken out again.
I view this as the sort of hysteria and irrationality that justifies the high standards set by the governing statutes and our standard of review with respect to the termination of parental rights. It appears that both DFS and the district court took the position that there would be a six-month grace period for CL, and then her parental rights would be terminated so long as there was some thread of failure to grasp onto.
[¶ 41] I cannot agree that this record justifies the use of the statutory guillotine on CL. I would remand this case to the district court with instructions that it direct DFS to continue to provide needed services to this family, including CL. It may be that those efforts will never result in the ideal of complete reunification. However, these children are now 14, 13, and 10 years-of-age, and it is difficult for me to grasp how termination of CL’s parental rights is going to improve their lot.